ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-146, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that HARRY E. FRANKS, JR., of NORTHFIELD, who was admitted to the bar of this State in 1989, should be censured for violating RPC 1.2(a) (failure to abide by client’s decisions regarding representation), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of matter), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that HARRY E. FRANKS, JR., is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.